Opinion issued June 30, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00458-CR
                             ———————————
                      IN RE HECTOR CLAUDIO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Hector Claudio, has filed a petition for writ of mandamus, seeking an

order compelling the trial court to grant his application for writ of habeas corpus.1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




1
      The underlying proceeding is The State of Texas v. Hector Claudio, cause number
      2003899, in the County Criminal Court No. 7 of Harris County, Texas, the
      Honorable Pam Derbyshire presiding.
                                 PER CURIAM



Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2